


110 HCON 420 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 420
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. McDermott
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the need to re-weave America’s social safety net to respond to the needs of the
		  21st century economy and labor market.
	
	
		Whereas the real median wage for American male workers was
			 lower in 2007 than in 1973;
		Whereas between 1947 and 1973 the typical American
			 family’s income doubled; since 1973 the average family’s income has only risen
			 20 percent;
		Whereas wage stagnation over the past 3 decades coupled
			 with rising costs and declining access to affordable health care and retirement
			 benefits has strained the financial situations of millions of American
			 workers;
		Whereas the United States economy has shed more than
			 600,000 jobs in the first 8 months of 2008 and the national unemployment rate
			 is over 6 percent;
		Whereas the current unemployment insurance system only
			 covers about 1 out of every 3 American workers who lose their jobs;
		Whereas the average weekly unemployment benefit in 2007
			 was just 34.8 percent of the average weekly wage;
		Whereas more than half of all American workers receive
			 health insurance through their employer, but only about 20 percent of low-wage
			 workers do;
		Whereas more Americans are losing access to
			 employer-provided coverage and premiums for employer-provided coverage are
			 increasing faster than wages;
		Whereas the increasing cost of health care and the
			 stagnation in wages has resulted in 45 percent of adults reporting problems
			 getting needed health care because of costs;
		Whereas almost 47 million Americans had no health
			 insurance in 2007, an increase of 7.2 million since 2000;
		Whereas dependent care is a fact of life for many American
			 workers as more than 1/3 of all workers currently have
			 children under the age of 18 and a comparable number of workers have had to
			 provide care for an adult family member;
		Whereas the cost of child care has been increasing
			 rapidly, the Child Care and Development Block Grant only serves about 1 in 7
			 federally eligible children, with wait-lists common in many States, and the
			 Federal tax credit for dependent care is unavailable to many low-income
			 families;
		Whereas fewer than half of private-sector workers are
			 covered and eligible for unpaid leave authorized by the Family Medical Leave
			 Act;
		Whereas only about half of American workers qualify for
			 any paid sick leave, including less than 40 percent of low-wage workers;
		Whereas the absence of paid sick and family leave has
			 forced Americans to make untenable choices between needed income and jobs and
			 the health and safety of their families;
		Whereas the share of American workers with a traditional,
			 defined-benefit pension plan is rapidly falling;
		Whereas half of American households have no retirement
			 savings;
		Whereas defined contribution pension plans benefit higher
			 income workers substantially more than low- and middle-income workers;
		Whereas research estimates that 40 percent of baby
			 boomers, born between 1946 and 1964, will be unable to maintain their standard
			 of living when they retire and that 50 percent workers who were born between
			 1965 and 1972 will be unable to maintain their standard of living in
			 retirement;
		Whereas it is in the national interest to ensure that
			 Americans can retire with dignity and the means to sustain their pre-retirement
			 standard of living;
		Whereas when he signed the Social Security Act on August
			 14, 1935, President Franklin Roosevelt said, We can never insure 100
			 percent of the population against 100 percent of the hazards and vicissitudes
			 of life, but we have tried to frame a law which gives some measure of
			 protection to the average citizen and his family against the loss of a job and
			 against poverty-ridden old age; and
		Whereas it is necessary to re-weave America’s social
			 safety net so it responds to the needs of the 21st century American economy and
			 labor market: Now, therefore, be it
		
	
		That it is the Sense of Congress
			 that—
			(1)stagnant wages,
			 declining access to employer-sponsored health care and pensions, and the rising
			 cost of living all contribute to greater financial insecurity for the average
			 American worker;
			(2)the Social
			 Security Act provides the essential basic social safety net for American
			 workers and their families, and it should be improved and expanded upon to meet
			 the needs of the 21st century American workforce; and
			(3)in addition to
			 responding to the needs of American workers and their families when they
			 experience unemployment and face hardship, the Federal government should pursue
			 enactment of policies that proactively enable workers to improve their skills
			 throughout their career to ensure these workers, and the businesses that rely
			 upon them, are as globally competitive as possible.
			
